DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 10/25/2022, with respect to the rejection(s) of claim(s) 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Edwards et al. (US Patent No. 9,931,425) and Winter (US Patent No. 9,924,817). Applicant argues Edwards doesn’t teach the claim amendments of activating the apparatus at set times of the day, at specified temperatures including mx temperatures to avoid burning. However, Edward has a specified program for each wax to be heated, which may include the time of day to be heated (Col. 3 & 4, lines 64-67 & 1-6, may be set to activate at any time including any set times of day), the right temperature to be set at for proper heating which also implicitly includes a max temperature for the wax disclosed with said set  temperature (Col. 37, lines 5-15, the computer defines a temperature for activating the wax which implicitly excludes temperatures that would keep it from burning or keep it from solidifying since either would mean ruining the wax scent). "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). MPEP 2144.01.
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention as filed on 10/25/2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites the pronoun “it” which could possibly leave the parameters of the claim unclear, the claim should recite the feature “it” is referring to instead. Appropriate correction is required.
Claim 1 recites “or allowing the silicone skin of a depilatory wax heating apparatus” what is being allowed? Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US Patent No. 9,931,425), and further in view of Winter (US Patent No. 9,924,817).
Re: Claim 1, Edwards discloses the claimed invention including a method of remotely controlling a computer processing (108a, 140, 716) component of a wax heating apparatus (Col. 20, lines 59-64, heated wax) to perform operations (Col. 22, lines 66-67, computer performing operations) comprising: 
establishing a communication link to a computer processing component of a depilatory wax heating apparatus with a controller device configured to send instructions to the computer processing component of a depilatory wax heating apparatus using a software application, wherein the depilatory wax heating apparatus is comprised of skin and the skin covers the outer housing of the depilatory wax heating apparatus but does not cover at least part of a wax storage basin of the depilatory wax heating apparatus (Col. 17, lines 34-36, housing may include a removable cover) except for the cover being made of silicone. However, Winter teaches a silicone removable skin (100) skin covers the outer housing of the depilatory wax heating apparatus but does not cover at least part of a wax storage basin of the depilatory wax heating apparatus (Winter: Figs. 1-3, Col. 2, lines 49-62 skin is made of silicone; Col. 5, lines 44-46, made to accept many shapes).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include an oblate hemispheric elastomer skin as taught by Winter, since Winter states in column 5, lines 55-57 provides a soft and resilient sleeve for a container that enhances control of the container in use and protection from accidents; additionally, the sleeve is removable and washable to clean any deposits that may find themselves thereon. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Edwards further discloses transmitting over an at least partially wireless network (Col. 3, lines 25-30, controller device wirelessly communicates with computer processing component, inherently communicating wirelessly requires a wireless network; Col. 15, lines 15-17, “computing systems including client and server computing systems, and networks (e.g. cellular, packet switched) well as other communications channels): 
sending instructions to the computer processing component of a depilatory wax heating apparatus over the at least partially wireless network (Col. 7, lines 13-18, controller device wirelessly communicates with computer processing component);
configuring the one or more first parameters, one or more second parameters, and one or more third parameters stored by the computer processing component using the controller device wherein all of the parameters are configured using the controller device over the at least partially wireless network (Col. 7, lines 13-18, smart phone communicates with comp processing component view a receive; Col. 3, lines 25-30, 50-57, controller device wirelessly communicates parameters for device operation): comprising:
instructing the computer processing component of a depilatory wax heating apparatus to determine when to activate and when to deactivate based on one or more first parameters, wherein the one or more first parameters are one or more set times of day (Col. 24, lines 24-30, responds to a parameter, Col. 3 & 4, lines 64-67 & 1-6, may be set to activate at any time including any set times of day);
instructing the computer processing component of a depilatory wax heating apparatus to turn on a heating element (146) based on a determination of when to activate (Col. 24, lines 24-30, activates heating element), wherein the depilatory wax heating apparatus is further configured of maintain a temperature such as to keep the wax melted without allowing if to solidify or burn or allow me the silicone skin of a depilatory wax beating apparatus and wherein the one or more second parameters is the solidification temperature of depilatory wax (Col. 37, lines 5-15, the computer defines a temperature for activating the wax which implicitly excludes temperatures that would keep it from burning or keep it from solidifying since either would mean ruining the wax scent);
instructing the computer processing component of a depilatory wax heating apparatus to control temperature of the heating element based on one or more second parameters (Col. 35, lines 30-52, based on material detect the temperature of the heating element is increased or decreased), wherein the depilatory wax heating apparatus is further configured of maintain a temperature such as to keep the wax melted without allowing if to solidify or burn or allow me the silicone skin of a depilatory wax beating apparatus and wherein the one or more second parameters is the solidification temperature of depilatory wax (Col. 37, lines 5-15, the computer defines a temperature for activating the wax which implicitly excludes temperatures that would keep it from burning or keeping solidify such that either would mean ruining the wax scent); and
instructing the computer processing component of a depilatory wax heating apparatus to deactivate the heating element based on one or more third parameters (Col. 35, lines 30-52, deactivating based off an end time or event), wherein the one or more third parameters include at least a maximum temperature of the depilatory wax heating apparatus based on a burning temperature of depilatory wax and the silicone skin of a depilatory wax heating apparatus (Col. 2, lines 47-51, provides precise heating control based on wax acted on, Col. 22 & 23, lines 66-67 & 1-6, controller operates the device based on a program which implicitly includes limits on the heating for the wax such that it won’t burn and the device performs satisfactory, Col. 37, lines 5-15, maximum temp for each wax is a set parameter).
Re: Claim 5, Edwards discloses the claimed invention including determining when to activate, deactivate, or control the temperature based on detection of a person within a specified distance from the apparatus (Col. 24, lines 24-30, touch sensor for a proximate distance to the device).
Re: Claim 6, Edwards discloses the claimed invention including determining when to activate, deactivate, or control the temperature based on detection of a specified brightness of light (Col. 24, lines 55-66, image sensor detects light, inherently capable of detecting a specified brightness).
Re: Claim 7, Edwards discloses the claimed invention including determining when to activate, deactivate, or control the temperature based on motion detection from a motion sensor (Col. 24, lines 31-40, motion sensor).
Re: Claim 8, Edwards discloses the claimed invention including determining when to activate, deactivate, or control the temperature based on detection of a programmed sound volume or pattern (Col. 39, lines 1-11, heartbeat sound pattern for activation and deactivation, and intensity).
Re: Claim 10, Edwards discloses the claimed invention including communicating with a mobile device application to receive the one or more first parameters, the one or more second parameters, or the one or more third parameters for controlling the heating element (Col. 18, lines 15-35, Col. 24, lines 48-54, receives one or more parameters from mobile).
Re: Claim 11, Edwards discloses the claimed invention including communicating with a mobile device to receive a program schedule for controlling the heating element, the program schedule being specified on an application of the mobile device (Col. 24, lines 48-54, mobile devices send a program schedule from the device application).
Re: Claim 12, Edwards discloses the claimed invention including communicating with a mobile device to receive a program schedule for controlling the heating element, the program schedule being determined based on specified business hours (Col. 35, lines 34-45, any specified business hours may implement into the program schedule).
Re: Claim 13, Edwards discloses the claimed invention including communicating with a mobile device to receive a program schedule for controlling the heating element, the program schedule being determined based on specified business hours and specifying activation at a specified time prior to opening of the specified business hours (Col. 3, lines 50-60, Col. 35, lines 34-45, any specified time schedule may be implemented).
Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US Patent No. 9,931,425) and Winter (US Patent No. 9,924,817) as applied to claim 1 above, and further in view of Alexander (US 2015/0245723 A1).
Re: Claim 2, Edwards discloses the claimed invention including a communication link (Col. 15, lines 15-17, “computing systems including client and server computing systems, and networks (e.g. cellular, packet switched) well as other communications channels) except for detecting liquid level. However, Alexander discloses a heating device including detecting when the amount of wax in a receptacle is low; and automatically transmitting a restock request via the communication link in response to detection that an amount of wax is low (Para. 440, transmitting a low-level signal to mobile device for restocking).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include low level detection for restock as taught by Alexander, since such a modification allows the user to maintain the device in a ready state for use without accidentally trying to use an empty product which may cause further malfunction or defect due to heating an empty stock of material.
Re: Claim 9, Edwards discloses the claimed invention including communicating with a mobile device application to transmit information for display (Edwards: Col. 5, lines 56-62, Col. 6, lines 1-3, transmits information to be displayed) except for level of wax in a receptacle. However, in view of Alexander as recited in the rejection of claim 2 above, the level of material remaining is transmitted to be displayed on a mobile (Alexander: Para. 440, transmits material level to be displayed)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754